1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7
                           CENTRAL DISTRICT OF CALIFORNIA
8
9
10    MARTIN NUNEZ-MARTINEZ,                          Case No. EDCV 19-514-DMG (KK)
11                              Plaintiff,
12                         v.                         ORDER DISMISSING COMPLAINT
                                                      WITH LEAVE TO AMEND
13    UNITED STATES OF AMERICA, ET
      AL.,
14
                                Defendants.
15
16
17
18                                               I.
19                                       INTRODUCTION
20          Plaintiff Martin Nunez-Martinez (“Nunez-Martinez”), proceeding pro se, filed
21   a Complaint pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of
22   Narcotics, 403 U.S. 388, 91 S. Ct. 1999, 29 L. Ed. 2d 619 (1971) (“Bivens”)1 against
23   defendants United States of America and C. Swain and Martin Hernandez in their
24   individual and official capacities for deliberate indifference in violation of the Eighth
25
26   1 While Nunez-Martinez states the Complaint is filed pursuant to 42 U.S.C. § 1983 (“§
27   1983”), the named defendants are federal employees. “Actions under § 1983 and
     those under Bivens are identical save for the replacement of a state actor under § 1983
28   by a federal actor under Bivens.” Van Strum v. Lawn, 940 F.2d 406, 409 (9th Cir.
     1991). Hence, the Court construes the Complaint as one brought pursuant to Bivens.
 1   Amendment. For the reasons discussed below, the Court dismisses the Complaint
 2   with leave to amend.
 3                                              II.
 4                                    THE COMPLAINT
 5         On February 22, 2019, Nunez-Martinez, a federal prisoner currently confined
 6   at Federal Correctional Institute Victorville Medium I (“FCI-I Victorville”),
 7   constructively filed 2 the Complaint. ECF Docket No. (“Dkt.”) 1. Nunez-Martinez
 8   alleges that prior to his transfer to FCI-I Victorville, he had open heart surgery to
 9   replace a heart valve. Id. at 2. He alleges, however, the implanted heart valve is
10   defective and needs to be replaced because it rattles when he lies down and exerts
11   himself; and pressure builds up in his chest when he sneezes. Id. Nunez-Martinez
12   alleges the “BOP’s medical staff at FCI-I Victorville,” has refused to provide him with
13   proper medical care based on discriminatory policies “and based on [Nunez-
14   Martinez]’s immigration status and national and ethnic orig[i]n.” Id. Nunez-Martinez
15   alleges the “United States of America, the Bureau of Prisons [“BOP”] through its
16   representative, Warden C. Swain’s actions,” violated his rights under the Eighth
17   Amendment to “medical care for ‘serious medical needs.’” Id. at 3. In addition,
18   Nunez-Martinez alleges the “BOP” refused to provide him with medical care for his
19   serious medical need and the “BOP’s medical staff’s failure” to treat his condition has
20   resulted in “extreme and now chronic pain”. Id.
21         Nunez-Martinez seeks compensatory and punitive damages as well as
22   injunctive relief requiring defendant Swain and “the BOP’s medical staff at FCI-I
23   Victorville” to provide Nunez-Martinez with the medical care he requires. Dkt. 1 at 4.
24
25
     2 Under the “mailbox rule,” when a pro se prisoner gives prison authorities a pleading
     to mail to court, the court deems the pleading constructively “filed” on the date it is
26   signed. Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation omitted);
     Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009) (stating the “mailbox rule
27   applies to § 1983 suits filed by pro se prisoners”); Mayer v. Redix, No. CIV S-10-1552
     GGH P, 2012 WL 360202, at *7 n.22 (E.D. Cal. Feb. 2, 2012) on reconsideration,
28   2012 WL 1082044 (E.D. Cal. Mar. 30, 2012) (applying the “mailbox rule” to a Bivens
     action).
                                                  2
 1                                               III.
 2                                 STANDARD OF REVIEW
 3          Where a plaintiff is incarcerated and/or proceeding in forma pauperis, a court
 4   must screen the complaint under 28 U.S.C. §§ 1915 and 1915A and is required to
 5   dismiss the case at any time if it concludes the action is frivolous or malicious, fails to
 6   state a claim on which relief may be granted, or seeks monetary relief against a
 7   defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A; see
 8   Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).
 9          Under Federal Rule of Civil Procedure 8 (“Rule 8”), a complaint must contain a
10   “short and plain statement of the claim showing that the pleader is entitled to relief.”
11   Fed. R. Civ. P. 8(a)(2). In determining whether a complaint fails to state a claim for
12   screening purposes, a court applies the same pleading standard as it would when
13   evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See
14   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).
15          A complaint may be dismissed for failure to state a claim “where there is no
16   cognizable legal theory or an absence of sufficient facts alleged to support a
17   cognizable legal theory.” Zamani v. Carnes, 491 F.3d 990, 996 (9th Cir. 2007). In
18   considering whether a complaint states a claim, a court must accept as true all of the
19   material factual allegations in it. Hamilton v. Brown, 630 F.3d 889, 892-93 (9th Cir.
20   2011). However, the court need not accept as true “allegations that are merely
21   conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
22   Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint
23   need not include detailed factual allegations, it “must contain sufficient factual matter,
24   accepted as true, to state a claim to relief that is plausible on its face.” Cook v.
25   Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
26   678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)). A claim is facially plausible when it
27   “allows the court to draw the reasonable inference that the defendant is liable for the
28   misconduct alleged.” Id. The complaint “must contain sufficient allegations of
                                                  3
 1   underlying facts to give fair notice and to enable the opposing party to defend itself
 2   effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
 3         “A document filed pro se is ‘to be liberally construed,’ and a ‘pro se complaint,
 4   however inartfully pleaded, must be held to less stringent standards than formal
 5   pleadings drafted by lawyers.’” Woods v. Carey, 525 F.3d 886, 889-90 (9th Cir. 2008).
 6   However, liberal construction should only be afforded to “a plaintiff’s factual
 7   allegations,” Neitzke v. Williams, 490 U.S. 319, 330 n.9, 109 S. Ct. 1827, 104 L. Ed. 2d
 8   339 (1989), and a court need not accept as true “unreasonable inferences or assume
 9   the truth of legal conclusions cast in the form of factual allegations,” Ileto v. Glock
10   Inc., 349 F.3d 1191, 1200 (9th Cir. 2003).
11         If a court finds the complaint should be dismissed for failure to state a claim,
12   the court has discretion to dismiss with or without leave to amend. Lopez v. Smith,
13   203 F.3d 1122, 1126-30 (9th Cir. 2000). Leave to amend should be granted if it
14   appears possible the defects in the complaint could be corrected, especially if the
15   plaintiff is pro se. Id. at 1130-31; see also Cato v. United States, 70 F.3d 1103, 1106
16   (9th Cir. 1995). However, if, after careful consideration, it is clear a complaint cannot
17   be cured by amendment, the court may dismiss without leave to amend. Cato, 70
18   F.3d at 1107-11; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009).
19                                                IV.
20                                       DISCUSSION
21   A.    ALL CLAIMS AGAINST THE UNITED STATES AND
22         DEFENDANTS SWAIN AND HERNANDEZ IN THEIR OFFICIAL
23         CAPACITY AND CLAIMS FOR INJUNCTIVE RELIEF AGAINST
24         DEFENDANTS SWAIN AND HERNANDEZ IN THEIR
25         INDIVIDUAL CAPACITY ARE BARRED BY SOVERGN IMMUNITY
26         1.     Applicable Law
27         “[A] Bivens suit against a defendant in his or her official capacity [is] merely . . .
28   another way of pleading an action against the United States, which [is] barred by the
                                                  4
 1   doctrine of sovereign immunity.” Consejo de Desarrollo Economico de Mexicali,
 2   A.C., 482 F.3d 1157, 1173 (9th Cir. 2007) (internal quotation omitted). “By definition,
 3   Bivens suits are individual capacity suits and thus cannot enjoin official government
 4   action.” Solida v. McKelvey, 820 F.3d 1090, 1094 (9th Cir. 2016). Put another way,
 5   “[t]here is no such animal as a Bivens suit against a public official tortfeasor in his or
 6   her official capacity.” Id. at 1094-95 (internal quotation omitted). Moreover, “[t]he
 7   only remedy available in a Bivens action is an award for monetary damages from
 8   defendants in their individual capacities.” Id. at 1093.
 9          2.     Analysis
10          Here, Nunez-Martinez’s claims against the United States of America and
11   defendants Swain and Hernandez in their official capacity are barred by sovereign
12   immunity. See Jones v. Entzel, No. 2:16-CV-08777-FMO (GJS), 2017 WL 2240206,
13   at *3 (C.D. Cal. Mar. 30, 2017), report and recommendation adopted, 2017 WL
14   2233618 (C.D. Cal. May 22, 2017) (dismissing claims against defendants in their
15   official capacity with prejudice and without leave to amend). In addition, Nunez-
16   Martinez’s claims against defendants Swain and Hernandez in their individual capacity
17   for injunctive relief are similarly barred. See id. (dismissing claim for injunctive relief
18   against defendants in their individual capacity with prejudice and without leave to
19   amend).
20   B.     THE COMPLAINT FAILS TO STATE AN EIGHTH AMENDMENT
21          CLAIM FOR DELIBERATE INDIFFERENCE AGAINST
22          DEFENDANTS SWAIN OR HERNANDEZ
23          1.     Applicable Law
24          Prison officials “violate the Eighth Amendment if they are deliberately
25   indifferent to a prisoner’s serious medical needs.” Peralta v. Dillard, 744 F.3d 1076,
26   1081 (9th Cir. 2014) (citation, internal quotation marks, and alterations omitted);
27   Farmer v. Brennan, 511 U.S. 825, 828, 114 S. Ct. 1970, 128 L. Ed. 2d 811 (1994);
28   West v. Atkins, 487 U.S. 42, 54, 108 S. Ct. 2250, 101 L. Ed. 2d 40 (1988). To assert a
                                                  5
 1   deliberate indifference claim, a prisoner plaintiff must show the defendant (1)
 2   deprived him of an objectively serious medical need, and (2) acted with a subjectively
 3   culpable state of mind. Wilson v. Seiter, 501 U.S. 294, 297, 111 S. Ct. 2321, 115 L.
 4   Ed. 2d 271 (1991).
 5          “A medical need is serious if failure to treat it will result in significant injury or
 6   the unnecessary and wanton infliction of pain.” Peralta, 744 F.3d at 1081 (citations
 7   and internal quotation marks omitted). “A prison official is deliberately indifferent to
 8   [a serious medical] need if he knows of and disregards an excessive risk to inmate
 9   health.” Id. at 1082 (citation and internal quotation marks omitted). This “requires
10   more than ordinary lack of due care.” Colwell v. Bannister, 763 F.3d 1060, 1066 (9th
11   Cir. 2014) (citations and internal quotation marks omitted). The “official must both
12   be aware of facts from which the inference could be drawn that a substantial risk of
13   serious harm exists, and he must also draw the inference.” Id. (citation and internal
14   quotation marks omitted).
15          “Deliberate indifference may appear when prison officials deny, delay, or
16   intentionally interfere with medical treatment, or it may be shown by the way in which
17   prison physicians provide medical care.” Id. (citation and internal quotation marks
18   omitted). In either case, however, the indifference to the inmate’s medical needs must
19   be purposeful and substantial; negligence, inadvertence, or differences in medical
20   judgment or opinion do not rise to the level of a constitutional violation. Jackson v.
21   McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (internal citations omitted) cert. denied,
22   519 U.S. 1029, 117 S. Ct. 584, 136 L. Ed. 2d 514 (1996). A plaintiff “must show that
23   the course of treatment the doctors chose was medically unacceptable under the
24   circumstances, and . . . that they chose this course in conscious disregard of an
25   excessive risk to plaintiff’s health.” Id. at 331.
26          In addition, “each government official, his or her title notwithstanding, is only
27   liable for his or her own misconduct.” OSU Student Alliance v. Ray, 699 F.3d 1053,
28   1069 (9th Cir. 2012) (quoting Iqbal, 556 U.S. at 677). Accordingly, a defendant’s
                                                   6
 1   “senior position does not by itself make [him or her] liable for [constitutionally
 2   violative action] perpetrated by subordinates; rather, [he or she] must have engaged in
 3   culpable action or inaction [himself or herself].” Id. Rather, to state a valid Bivens
 4   claim, “a plaintiff must plead that each government-official defendant, through the
 5   official’s own individual actions, ha[s] violated the Constitution.” Id.
 6          2.       Analysis
 7          Here, Nunez-Martinez fails to allege any facts supporting a deliberate
 8   indifference claim against defendants Swain or Hernandez in their individual capacity.
 9   Nunez-Martinez alleges the “United States of America, the Bureau of Prisons through
10   its representative, Warden C. Swain’s actions,” violated his rights under the Eighth
11   Amendment. Dkt. 1 at 3. This conclusory allegation does not “contain sufficient
12   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
13   Iqbal, 556 U.S. at 678. Moreover, Nunez-Martinez does not ever describe defendant
14   Swain’s “actions.” Defendant Swain’s position as warden does not by itself make her
15   liable for any alleged Eighth Amendment violation. See OSU Student Alliance, 699
16   F.3d at 1069.
17          Nunez-Martinez also alleges the “BOP” refused to provide him with medical
18   care for his serious medical need and the “BOP’s medical staff’s failure” to treat his
19   condition has resulted in “extreme and now chronic pain”. Dkt. 1 at 3. Once again,
20   such conclusory allegations fail to contain sufficient factual matter to state a claim for
21   relief. Iqbal, 556 U.S. at 678. In addition, Nunez-Martinez does not name the
22   individual who he alleges refused him treatment. To the extent the Court could
23   construe the reference to the “BOP medical staff” to indicate defendant Hernandez,
24   Nunez-Hernandez fails to allege facts establishing defendant Hernandez was aware of
25   Nunez-Martinez’s condition. Similarly, Nunez-Hernandez fails to allege facts
26   describing actions defendant Hernandez took (or failed to take) that resulted in a
27   denial of treatment. Hence, Nunez-Martinez fails to state a claim for deliberate
28   indifference against defendants Swain or Hernandez in their individual capacity.
                                                   7
 1                                                V.
 2                LEAVE TO FILE A FIRST AMENDED COMPLAINT
 3          For the foregoing reasons, the Complaint is subject to dismissal. As the Court
 4   is unable to determine whether amendment would be futile, leave to amend is granted.
 5   See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam). Plaintiff is
 6   advised that the Court’s determination herein that the allegations in the Complaint are
 7   insufficient to state a particular claim should not be seen as dispositive of that claim.
 8   Accordingly, while the Court believes Plaintiff has failed to plead sufficient factual
 9   matter in his pleading, accepted as true, to state a claim to relief that is viable on its
10   face, Plaintiff is not required to omit any claim in order to pursue this action.
11   However, if Plaintiff asserts a claim in his First Amended Complaint that has been
12   found to be deficient without addressing the claim’s deficiencies, then the Court,
13   pursuant to the provisions of 28 U.S.C. § 636, ultimately will submit to the assigned
14   district judge a recommendation that such claim be dismissed with prejudice for
15   failure to state a claim, subject to Plaintiff’s right at that time to file Objections with
16   the district judge as provided in the Local Rules Governing Duties of Magistrate
17   Judges.
18          Accordingly, IT IS ORDERED THAT within twenty-one (21) days of the
19   service date of this Order, Plaintiff choose one of the following two options:
20          1.     Plaintiff may file a First Amended Complaint to attempt to cure the
21   deficiencies discussed above. The Clerk of Court is directed to mail Plaintiff a
22   blank Central District civil rights complaint form to use for filing the First
23   Amended Complaint, which the Court encourages Plaintiff to use.
24          If Plaintiff chooses to file a First Amended Complaint, he must clearly
25   designate on the face of the document that it is the “First Amended Complaint,” it
26   must bear the docket number assigned to this case, and it must be retyped or
27   rewritten in its entirety, preferably on the court-approved form. Plaintiff shall not
28   include new defendants or allegations that are not reasonably related to the claims
                                                   8
 1   asserted in the Complaint. In addition, the First Amended Complaint must be
 2   complete without reference to the Complaint, or any other pleading, attachment, or
 3   document.
 4         An amended complaint supersedes the preceding complaint. Ferdik v.
 5   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). After amendment, the Court will treat
 6   all preceding complaints as nonexistent. Id. Because the Court grants Plaintiff
 7   leave to amend as to all his claims raised here, any claim raised in a preceding
 8   complaint is waived if it is not raised again in the First Amended Complaint.
 9   Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012).
10         The Court advises Plaintiff that it generally will not be well-disposed toward
11   another dismissal with leave to amend if Plaintiff files a First Amended Complaint
12   that continues to include claims on which relief cannot be granted. “[A] district
13   court’s discretion over amendments is especially broad ‘where the court has already
14   given a plaintiff one or more opportunities to amend his complaint.’” Ismail v. Cty.
15   of Orange, 917 F. Supp. 2d 1060, 1066 (C.D. Cal. 2012); see also Ferdik, 963 F.2d at
16   1261. Thus, if Plaintiff files a First Amended Complaint with claims on which
17   relief cannot be granted, the First Amended Complaint will be dismissed
18   without leave to amend and with prejudice.
19         2.     Alternatively, Plaintiff may voluntarily dismiss the action without
20   prejudice, pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court is
21   directed to mail Plaintiff a blank Notice of Dismissal Form, which the Court
22   encourages Plaintiff to use if he chooses to voluntarily dismiss the action.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                9
 1         Plaintiff is explicitly cautioned that failure to timely file a First Amended
 2   Complaint will result in this action being dismissed with prejudice for failure
 3   to state a claim, or for failure to prosecute and/or obey Court orders pursuant
 4   to Federal Rule of Civil Procedure 41(b).
 5
 6   Dated: March 29, 2019
 7                                         HONORABLE KENLY KIYA KATO
                                           United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             10
